DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/16/2022 has been entered. Claims 1,26 and 29-30 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-30 are pending in this application, with claims 1,26 and 29-30 being independent.

Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
1.	Applicant's arguments filed on 08/16/2022 on pages 11 and 12 of applicant's remark regarding Claims 1,26,29-30 the applicant argues that Parron does not disclose HTTP and PDU session for HTTP. The applicant further argues that Parron does not disclose packet flow or PDU session comprises PDUs. The applicant further argues that Parron does not disclose that QFI is a file Identifier and SDF ID is a file type.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Parron discloses PDU session and QoS flows for each PDU session (Parron Fig.1). It is well known in the art that a PDU session is used to send and received PDUs between two end devices (Parron Page:1). The PDCP layer at the each end device exchanges PDU to send and receive data. The upper layers send data related to a specific application to PDCP/SDAP layer for further forwarding. The examiner relates the packet flow or SDF of each application to application layer file for which multiple QoS flows are setup and PDUs are exchanged (Parron Page:5,6). The examiner has used HTTP and FTP of Kim and Qiao to just provide an example of one application and the combination of Kim, Qiao and Parron addresses the claimed invention where QoS from the PDU of an application is used to enforce QoS requirements. Kim teaches File specific QoS and HTTP and FTP are examples of applications with files (Kim Fig.2). Qiao teaches application layer providing QoS parameter for HTTP service flow. HTTP is just one type of application which can use the QoS profiles. The SDF templates are used for PDU session which is a session setup after the application layer. The packets are marked with Q0S flow ID. The PDUs are exchanged between the UE and the network (Qiao Fig.7). Parron teaches PDU sessions similar to Qiao (Fig.1) which are set from UPF to UE. The PDCP PDU is same as PDU of Qiao. The PDCP PDU are for PDU session and they are mentioned in Parron. Examiner does not reply on a specific application but rather uses HTTP of Qiao as an example of an application. So, Parron doesn’t have to have HTTP mentioned. 
	Parron discloses PDUs (Parron Fig.2 Page:13). The QFI of PDU indicates which QoS flow the PDU belongs (Parron Page:3). The QoS flow is set according to PDU session and its application (Parron Page:3). Thus, QFI is an identifier (i.e. file identifier) indicating which QoS flow each PDU ( per application/file) of a specific application belongs (Parron Page:5). Each SDF corresponds to an application within the PDU session and SDF ID is for a specific SDF filter/template and used for a specific policy (Parron Page:6). Thus, the SDF ID provides file/application type which is used for QoS flow mapping.

The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-25 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 27-28 are rejected based upon same motivation and rationale used for claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0015920 A1-IDS, hereinafter referred to as “Kim”) in view of Qiao et al. (US 2019/0215730 Al, hereinafter referred to as “Qiao”) and further in view of Parron et al. (WO 2020/036928 Al, hereinafter referred to as “Parron”).

Regarding claims 1,26 and 29-30, Kim discloses a method of wireless communication performed by a network node (Kim Fig.1 Para[0025] The master device (i.e. network node)), comprising: configuring a quality of service (QoS) profile (Kim Fig.2 Ref:S1 Para[0042] The File-specific band setting unit sets bandwidth for files (i.e. QoS profile)) comprising one or more application layer file-level QoS parameters (Kim Fig.2 Ref:S2 Para[0042] The set bandwidth (i.e. QoS parameter) for audio, video or text files (i.e. application layer file). The HTTP and FTP service provided by the master device is considered as the application layer service, see Para[0008]), and enforcing the QoS profile on the one or more application layer files (Kim Fig.2 Ref:S3 Para[0044] The set bandwidth of the file requested is used for the virtual interface).
Kim does not explicitly disclose wherein the QoS profile applies to one or more application layer files associated with a service flow associated with a user equipment (UE).
However, Qiao from the same field of invention discloses wherein the QoS profile applies to one or more application layer files associated with a service flow associated with a user equipment (UE) (Qiao Fig.7,10 Para[0083] The application server provides requested QoS parameters (i.e. QoS profile) for HTTP service data packets flow (i.e. application layer file) to the network node. The requested parameter is end-to-end latency between the wireless device (i.e. UE) and the application server for the service data flow associated with the HTTP. The service can be 4K UHD video, see Para[0089]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “wherein the QoS profile applies to one or more application layer files associated with a service flow associated with a user equipment (UE)” as taught by Qiao. The suggestion/motivation would have been to monitor service performance and QoS to improve overall service latency (Qiao Para[0080]).
Kim in view of Qiao does not explicitly disclose wherein each application layer file of the one or more application layer files comprises one or more protocol data units (PDUs), wherein a header of each PDU of the one or more PDUs of the file includes a file identifier and a file type of the application layer file.


However, Parron from the same field of invention discloses wherein each application layer file of the one or more application layer files (Parron Page:5 Lines:12-32 Page:6 Lines:1-18 The packet flow or SDF (i.e. application layer file). The packet flow information is provided by application server) comprises one or more protocol data units (PDUs) (Parron Page:6 Lines:1-18 The PDU session, SDF and QoS flow are associated with each other. The PDUs are exchanged between the UE and the network, see Page:6 Lines:19-27), wherein a header of each PDU of the one or more PDUs of the file includes a file identifier and a file type of the application layer file (Parron Fig.2 Ref:203 Page:14 Lines:1-18 The PDU header contains QFI (i.e. file ID) and SDF_ID (i.e. file type)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Qiao to have the feature of “wherein each application layer file of the one or more application layer files comprises one or more protocol data units (PDUs), wherein a header of each PDU of the one or more PDUs of the file includes a file identifier and a file type of the application layer file” as taught by Parron. The suggestion/motivation would have been to reduce jitter and latency for service data flows (Parron Page:2 Lines:2-3).



Claims 2,5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron and further in view of SHI et al. (US 2020/0252853 Al, hereinafter referred to as “Shi”).	

Regarding claim 2, Kim in view of Qiao and Parron discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao and Parron does not explicitly disclose wherein: the network node comprises a network entity, the configuring comprises receiving, from an application server, the one or more application layer files associated with the service flow associated with the UE, and the enforcing comprises: encoding the file identifier and the file type in headers of each of one or more downlink PDUs; and forwarding the one or more downlink PDUs to a radio access network (RAN) serving the UE.
However, Shi from a similar field of invention discloses wherein: the network node comprises a network entity, the configuring comprises receiving, from an application server, the one or more application layer files associated with the service flow associated with the UE, and the enforcing comprises: encoding the file identifier and the file type in headers of each of one or more downlink PDUs; and forwarding the one or more downlink PDUs to a radio access network (RAN) serving the UE (Shi Para[0308] The QoS Flow ID (i.e. file ID) and session ID (i.e. file type) are added to a packet header by the RN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Parron to have the feature of “wherein: the network node comprises a network entity, the configuring comprises receiving, from an application server, the one or more application layer files associated with the service flow associated with the UE, and the enforcing comprises: encoding the file identifier and the file type in headers of each of one or more downlink PDUs; and forwarding the one or more downlink PDUs to a radio access network (RAN) serving the UE” as taught by Shi. The suggestion/motivation would have been to provide a flexible access link solution (Shi Para[0003]).

Regarding claim 5, Kim in view of Qiao and Parron and Shi discloses the method and the network node as explained above for Claim 1. Parron further discloses identifying an identifier of the service flow based on service flow detection rules; and determining the file identifier and the file type from the headers of the one or more PDUs based on the service flow detection rules (Parron Page:5 Lines:27-32 Page:6 Lines:1-18 The UPF perform application detection. The SDF ID and QFI are identified using rules, see Page:7 Lines:6-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Shi to have the feature of “identifying an identifier of the service flow based on service flow detection rules; and determining the file identifier and the file type from the headers of the one or more PDUs based on the service flow detection rules” as taught by Parron. The suggestion/motivation would have been to reduce jitter and latency for service data flows by identifying flows (Parron Page:2 Lines:2-3).

Regarding claim 7, Kim in view of Qiao and Parron and Shi discloses the method and the network node as explained above for Claim 1. Parron further discloses determining the file identifier and the file type from the headers of the one or more PDUs (Parron Fig.2 Ref:203 Page:14 Lines:1-18 The PDU header contains QFI (i.e. file ID) and SDF_ID (i.e. file type)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Shi to have the feature of “determining the file identifier and the file type from the headers of the one or more PDUs” as taught by Parron. The suggestion/motivation would have been to reduce jitter and latency for service data flows by identifying flows (Parron Page:2 Lines:2-3).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron, Shi and in view of Jorgensen (US 6,640,248 B1, hereinafter referred to as “Jorgensen”).	

Regarding claim 3, Kim in view of Qiao, Parron and Shi discloses the method and the network node as explained above for Claim 1. Shi further discloses wherein the headers of the one or more downlink PDUs comprise: general packet radio service (GPRS) tunneling protocol (GTP) user plane (GTP-U) headers (Not given patentable weight due to non-selective option), or one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers (Not given patentable weight due to non-selective option), one or more service data adaptation protocol (SDAP) headers, or any combination thereof (Shi Para[0308] The PDCP and SDAP headers added to a packet before sending to the physical layer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Parron to have the feature of “wherein the headers of the one or more downlink PDUs comprise: one or more packet data convergence protocol (PDCP) headers, one or more service data adaptation protocol (SDAP) headers” as taught by Shi. The suggestion/motivation would have been to provide a flexible access link solution (Shi Para[0003]).
Kim in view of Qiao, Parron and Shi does not explicitly disclose wherein the headers of the one or more PDUs comprise: user datagram protocol (UDP) headers or transmission control protocol (TCP) headers or Internet protocol version 6 (IPv6).
However, Jorgensen from a similar field of invention discloses wherein the headers of the one or more PDUs comprise: user datagram protocol (UDP) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains UDP header) or transmission control protocol (TCP) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains TCP header) or Internet protocol version 6 (IPv6) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains IP header).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron and Shi to have the feature of “wherein the headers of the one or more PDUs comprise: user datagram protocol (UDP) headers or transmission control protocol (TCP) headers or Internet protocol version 6 (IPv6)” as taught by Jorgensen. The suggestion/motivation would have been to implement Q0S aware wireless system (Jorgensen Col:2 Lines:49-51).



Claims 4,6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron, Shi and further in view of Qiao et al. (US 2019/0109721 Al, hereinafter referred to as “Qiao-9721”).	

Regarding claim 4, Kim in view of Qiao, Parron and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron and Shi does not explicitly disclose receiving, at the network entity, file detection information for the one or more files from a session management function (SMF) or an operations, administration, and maintenance (OAM) function.
However, Qiao-9721 from a similar field of invention discloses receiving, at the network entity, file detection information for the one or more files from a session management function (SMF) or an operations, administration, and maintenance (OAM) function (Qiao-9721 Para[0004] The session management function (SMF) provides ethernet packet filter sets and rule).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron and Shi to have the feature of “receiving, at the network entity, file detection information for the one or more files from a session management function (SMF)” as taught by Qiao-9721. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao-9721 Para[0002]).



Regarding claim 6, Kim in view of Qiao, Parron and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron and Shi does not explicitly disclose receiving the QoS profile for the one or more application layer files from a session management function (SMF).
However, Qiao-9721 from a similar field of invention discloses receiving the QoS profile for the one or more application layer files from a session management function (SMF) (Qiao-9721 Para[0004] The session management function (SMF) provides ethernet packet filter sets and rule).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron and Shi to have the feature of “receiving the QoS profile for the one or more application layer files from a session management function (SMF)” as taught by Qiao-9721. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao-9721 Para[0002]).



Regarding claim 8, Kim in view of Qiao, Parron and Shi discloses the method and the network node as explained above for Claim 1. Qiao further discloses wherein the network entity comprises a user plane function (UPF) (Qiao Fig.2,17 Para[0032] The UPF at RAN).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Parron and Shi to have the feature of “wherein the QoS profile applies to one or more application layer files associated with a service flow associated with a user equipment (UE)” as taught by Qiao. The suggestion/motivation would have been to monitor service performance and QoS to improve overall service latency (Qiao Para[0080]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron and further in view of DAO et al. (US 2020/0112907 Al, hereinafter referred to as “Dao”) and further in view of Wager et al. (US 6,519,223 Bl, hereinafter referred to as “Wager”).	

Regarding claim 9, Kim in view of Qiao and Parron discloses the method and the network node as explained above for Claim 1. Parron further discloses wherein the one or more application layer file-level QoS parameters include at least the file identifier and the file type for each type of application layer file of the one or more application layer files (Parron Fig.2 Ref:203 Page:14 Lines:1-18 The PDU header contains QFI (i.e. file ID) and SDF_ID (i.e. file type)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Qiao to have the feature of “wherein the one or more application layer file-level QoS parameters include at least the file identifier and the file type for each type of application layer file of the one or more application layer files” as taught by Parron. The suggestion/motivation would have been to reduce jitter and latency for service data flows by identifying flows (Parron Page:2 Lines:2-3).

Kim in view of Qiao, Parron does not explicitly disclose wherein the one or more application layer file-level QoS parameters include at least a file error rate (FER) and a file delay budget (FDB) for each type of application layer file of the one or more application layer  files.
However, Dao from a similar field of invention discloses wherein the one or more application layer file-level QoS parameters include at least a file error rate (FER) and a file delay budget (FDB) for each type of application layer file of the one or more application layer files (Dao Para[0229] The QoS parameters for QoS flow (i.e. file) are packet delay budget and packet error rate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Parron to have the feature of “wherein the one or more application layer file-level QoS parameters include at least a file error rate (FER) and a file delay budget (FDB) for each type of application layer file of the one or more application layer files” as taught by Dao. The suggestion/motivation would have been to notify a UE with the new QoS information to adjust configuration (Dao Para[0004]).
	Kim in view of Qiao, Parron and Dao does not explicitly disclose wherein the one or more application layer file-level QoS parameters include at least a file discard timer for each type of application layer file of the one or more application layer files.
However, Wager from a similar field of invention discloses wherein the one or more application layer file-level QoS parameters include at least a file discard timer for each type of application layer file of the one or more application layer files (Wager Col:2 Lines:48-61 The discard timer for data packet is set depending upon the QoS level).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron and Dao to have the feature of “wherein the one or more application layer file-level QoS parameters include at least a file discard timer for each type of application layer file of the one or more application layer files” as taught by Wager. The suggestion/motivation would have been to set transmission reliability (Wager Col:2 Lines:34-35).



Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron and further in view of Velev et al. (US 2021/0153070 A1, hereinafter referred to as “Velev”).	

Regarding claims 10 and 27, Kim in view of Qiao and Parron discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao and Parron does not explicitly disclose wherein: the network node comprises a base station serving the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF), and the enforcing comprises transmitting the QoS profile to the UE.
However, Velev from a similar field of invention discloses wherein: the network node comprises a base station serving the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF), and the enforcing comprises transmitting the QoS profile to the UE (Velev Fig.6 Para[0148-149] The QoS parameters are sent from the SMF to the BS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Parron to have the feature of “wherein: the network node comprises a base station serving the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF), and the enforcing comprises transmitting the QoS profile to the UE” as taught by Velev. The suggestion/motivation would have been to monitor and dynamically adjust QoS parameters (Velev Para[0005]).



Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron, Velev and further in view of Qiao-9712.	

Regarding claim 11, Kim in view of Qiao, Parron and Velev discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron and Velev does not explicitly disclose wherein the QoS profile is received from the AMF/SMF in a PDU session setup procedure or a PDU session modification procedure.
However, Qiao-9712 from a similar field of invention discloses wherein the QoS profile is received from the AMF/SMF in a PDU session setup procedure or a PDU session modification procedure (Qiao-9712 Para[0070] The QoS parameters are provided to the RAN during PDU session setup).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron and Velev to have the feature of “wherein the QoS profile is received from the AMF/SMF in a PDU session setup procedure or a PDU session modification procedure” as taught by Qiao-9712. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao-9712 Para[0002]).

Regarding claim 12, Kim in view of Qiao, Parron and Velev discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron and Velev does not explicitly disclose receiving the one or more PDUs from a user plane function (UPF).
However, Qiao-9712 from a similar field of invention discloses receiving the one or more PDUs from a user plane function (UPF) (Qiao-9712 Para[0042] The UPF handles PDU sessions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron and Velev to have the feature of “receiving the one or more PDUs from a user plane function (UPF)” as taught by Qiao-9712. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao-9712 Para[0002]).





Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron and further in view of Velev.	

Regarding claim 13, Kim in view of Qiao and Parron discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao and Parron does not explicitly disclose wherein: the network node comprises an application server, the method further comprises transmitting, to a user plane function (UPF), the one or more application layer files associated with the service flow associated with the UE, and the configuring comprises: determining the QoS profile for the one or more application layer files; and transmitting the QoS profile to a session management function (SMF).
However, Velev from a similar field of invention discloses wherein: the network node comprises an application server, the method further comprises transmitting, to a user plane function (UPF), the one or more application layer files associated with the service flow associated with the UE, and the configuring comprises: determining the QoS profile for the one or more application layer files; and transmitting the QoS profile to a session management function (SMF) (Velev Fig.6 Para[0148-149] The QoS parameters are sent to the SMF, to the BS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Parron to have the feature of “wherein: the network node comprises an application server, the method further comprises transmitting, to a user plane function (UPF), the one or more application layer files associated with the service flow associated with the UE, and the configuring comprises: determining the QoS profile for the one or more application layer files; and transmitting the QoS profile to a session management function (SMF)” as taught by Velev. The suggestion/motivation would have been to monitor and dynamically adjust QoS parameters (Velev Para[0005]).

Regarding claim 14, Kim in view of Qiao, Parron and Velev discloses the method and the network node as explained above for Claim 1. Parron further discloses wherein the enforcing comprises: the headers of the one or more PDUs comprising user datagram protocol (UDP) headers (Parron Page:6 Lines:19-27 The PDU session can be UDP) or transmission control protocol (TCP) headers (Not given patentable weight due to non-selective option), the headers of the one or more PDUs comprising Internet protocol version 6 (IPv6) headers (Not given patentable weight due to non-selective option), or the headers of the one or more PDUs comprising RTP headers (Not given patentable weight due to non-selective option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Velev to have the feature of “wherein the enforcing comprises: the headers of the one or more PDUs comprising user datagram protocol (UDP) headers” as taught by Parron. The suggestion/motivation would have been to reduce jitter and latency for service data flows by identifying flows (Parron Page:2 Lines:2-3).





Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron, Velev and further in view of Qiao-9712.	

Regarding claim 15, Kim in view of Qiao, Parron and Velev discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron and Velev does not explicitly disclose wherein the transmitting comprises transmitting the QoS profile to the SMF via a policy control function (PCF) or network exposure function (NEF).
However, Qiao-9712 from a similar field of invention discloses wherein the transmitting comprises transmitting the QoS profile to the SMF via a policy control function (PCF) or network exposure function (NEF) (Qiao-9712 Para[0220] The NEF sends ethernet packet filter set to a SMF).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron and Velev to have the feature of “wherein the transmitting comprises transmitting the QoS profile to the SMF via a policy control function (PCF) or network exposure function (NEF)” as taught by Qiao-9712. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao-9712 Para[0002]).



Claims 16-18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron, Velev and further in view of Shi.	

Regarding claims 16 and 28, Kim in view of Qiao and Parron discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao and Parron does not explicitly disclose wherein: the network node comprises the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF).
However, Velev from a similar field of invention discloses wherein: the network node comprises the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF) (Velev Fig.6 Para[0148-149] The QoS parameters are sent to the SMF to the UE via the BS). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao and Parron to have the feature of “wherein: the network node comprises the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF)” as taught by Velev. The suggestion/motivation would have been to monitor and dynamically adjust QoS parameters (Velev Para[0005]).
Kim in view of Qiao, Parron and Velev does not explicitly disclose receiving, from an application associated with the UE, the one or more application layer files, the one or more application layer files destined for an application server, encoding the file identifier and the file type in headers of each of one or more uplink PDUs; and forwarding the one or more uplink PDUs to a radio access network (RAN) serving the UE.
However, Shi from a similar field of invention discloses receiving, from an application associated with the UE, the one or more application layer files, the one or more application layer files destined for an application server, encoding the file identifier and the file type in headers of each of one or more uplink PDUs; and forwarding the one or more uplink PDUs to a radio access network (RAN) serving the UE (Shi Para[0316] The terminal indicates service identification information and type in the adaptation layer header of PDCP PDU sent on uplink).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron and Velev to have the feature of “receiving, from an application associated with the UE, the one or more application layer files, the one or more application layer files destined for an application server, encoding the file identifier and the file type in headers of each of one or more uplink PDUs; and forwarding the one or more uplink PDUs to a radio access network (RAN) serving the UE” as taught by Shi. The suggestion/motivation would have been to provide a flexible access link solution (Shi Para[0003]).



Regarding claim 17, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Parron further discloses determining the file identifier and the file type from the headers of the one or more PDUs (Parron Fig.2 Ref:203 Page:14 Lines:1-18 The PDU header contains QFI (i.e. file ID) and SDF_ID (i.e. file type)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Velev and Shi to have the feature of “determining the file identifier and the file type from the headers of the one or more PDUs” as taught by Parron. The suggestion/motivation would have been to reduce jitter and latency for service data flows by identifying flows (Parron Page:2 Lines:2-3).

Regarding claim 18, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Parron further discloses wherein the headers of the one or more PDUs comprise: user datagram protocol (UDP) headers (Parron Page:6 Lines:19-27 The PDU session can be UDP) or transmission control protocol (TCP) headers (Not given patentable weight due to non-selective option), or Internet protocol version 6 (IPv6) headers (Not given patentable weight due to non-selective option), and wherein the one or more PDUs comprise: one or more Internet protocol (IP) data packets (Parron Page:5 Lines:12-26 The IP packets are part of a packet flow), or one or more real-time transport protocol (RTP) packets (Not given patentable weight due to non-selective option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Velev and Shi to have the feature of “determining the file identifier and the file type from the headers of the one or more PDUs” as taught by Parron. The suggestion/motivation would have been to reduce jitter and latency for service data flows by identifying flows (Parron Page:2 Lines:2-3).





Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron, Velev, Shi and further in view of Wang (US 2014/0294093 Al, hereinafter referred to as “Wang”).	

Regarding claim 19, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron, Velev and Shi does not explicitly disclose wherein the file identifier and the file type are carried in fragmentation unit header options FU-A and FU-B of the one or more RTP packets.
However, Wang from a similar field of invention discloses wherein the file identifier and the file type are carried in fragmentation unit header options FU-A and FU-B of the one or more RTP packets (Wang Fig.2 Para[0062,0114] Multiple FUs used).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron, Velev and Shi to have the feature of “wherein the file identifier and the file type are carried in fragmentation unit header options FU-A and FU-B of the one or more RTP packets” as taught by Wang. The suggestion/motivation would have been to improve real time transport protocol payload format (Wang Para[0007]).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron, Velev, Shi and further in view of Qiao-9712.	

Regarding claim 20, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron, Velev and Shi does not explicitly disclose wherein the headers of the one or more uplink PDUs comprise one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers, one or more service data adaptation protocol (SDAP) headers, or any combination thereof.


However, Qiao-9712 from a similar field of invention discloses wherein the headers of the one or more uplink PDUs comprise one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers, one or more service data adaptation protocol (SDAP) headers, or any combination thereof (Qiao-9712 Fig.14 Para[0107] The headers are included in the RLC PDUs and other layers data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron, Velev and Shi to have the feature of “wherein the headers of the one or more uplink PDUs comprise one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers, one or more service data adaptation protocol (SDAP) headers, or any combination thereof” as taught by Qiao-9712. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao-9712 Para[0002]).



Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Qiao, Parron, Velev, Shi and further in view of Tang et al. (US 2020/0334643 A1, hereinafter referred to as “Tang”).	

Regarding claim 21, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron, Velev and Shi does not explicitly disclose wherein the application is an extended reality (XR) application.
However, Tang from a similar field of invention discloses wherein the application is an extended reality (XR) application (Tang Fig.2 Ref:210 Para[0050,55] The extended reality device has software application).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron, Velev and Shi to have the feature of “wherein the application is an extended reality (XR) application” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).

Regarding claim 22, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron, Velev and Shi does not explicitly disclose wherein the XR application is running on an XR device separate from the UE.
However, Tang from a similar field of invention discloses wherein the XR application is running on an XR device separate from the UE (Tang Fig.2 Ref:210 Para[0050] The extended reality device may be a wearable device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron, Velev and Shi to have the feature of “wherein the XR application is running on an XR device separate from the UE” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).


Regarding claim 23, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron, Velev and Shi does not explicitly disclose wherein the XR device comprises a virtual reality (VR) headset or augmented reality (AR) glasses.
However, Tang from a similar field of invention discloses wherein the XR device comprises a virtual reality (VR) headset or augmented reality (AR) glasses (Tang Fig.2 Ref:210 Para[0050] The extended reality device may be a virtual reality headset).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron, Velev and Shi to have the feature of “wherein the XR device comprises a virtual reality (VR) headset or augmented reality (AR) glasses” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).


Regarding claim 24, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron, Velev and Shi does not explicitly disclose wherein the XR application is running on the UE.
However, Tang from a similar field of invention discloses wherein the XR application is running on the UE (Tang Fig.2 Ref:210 Para[0050] The extended reality device may be a smart phone).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron, Velev and Shi to have the feature of “wherein the XR application is running on the UE” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).

Regarding claim 25, Kim in view of Qiao, Parron, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Qiao, Parron, Velev and Shi does not explicitly disclose wherein the UE comprises a handheld touchscreen device.
However, Tang from a similar field of invention discloses wherein the UE comprises a handheld touchscreen device (Tang Fig.2 Ref:210 Para[0063,66] The extended reality device has touch screen display).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Qiao, Parron, Velev and Shi to have the feature of “wherein the UE comprises a handheld touchscreen device” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415